Citation Nr: 0807026	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1946 to October 1967.  
The veteran died in February 2005.  The appellant is the 
veteran's widow. 



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In this case, the veteran was not service connected for any 
disability during his lifetime.  He died in February 2005 due 
to malignant melanoma.  While the RO sent a notice dated in 
May 2005, it did not comply with the Court's holding in Hupp.  
On remand, this must be accomplished.  

Also, the record contains letters from multiple physicians 
showing that they treated the veteran for his cancer (Drs. 
Ahmed, Qureshi, Steele, Desai, Skidmore, Alemany, and 
Stephenson).  However, none of the treatment records from 
these physicians have been obtained.  As there is outstanding 
relevant evidence, the RO should assist the appellant in 
obtaining the veteran's treatment records.  See 38 C.F.R. § 
3.159(c)(1) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, VA's duty to assist includes a duty to obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  See also Robinette v. Brown, 
8 Vet. App. 69, 76 (1995).  In this case, the veteran's cause 
of death was malignant melanoma which multiple physicians 
have attributed to his sun exposure during service.  Service 
medical records are negative for any findings of malignant 
melanoma and the examination report at service discharge 
noted a normal skin evaluation.  On remand, the case should 
be referred to a VA physician to determine whether the 
veteran's development of malignant melanoma was related to 
active service.   

Finally, the record shows that the veteran filed a timely 
notice of disagreement with respect to an August 2005 
decision regarding burial benefits.  VA has not yet issued a 
statement of the case as to service connected and non-service 
connected burial benefits.  38 C.F.R. § 19.26 (2007).  The 
Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain, what, if any, information 
and (medical and lay) evidence not 
previously provided to VA is 
necessary to substantiate the 
appellant's claim.  The notice should 
include an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  
The letter should indicate which 
portion of the evidence, if any, is 
to be provided by the appellant and 
which portion, if any, VA will 
attempt to obtain on her behalf.  The 
letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the 
claim. 

2.	With any necessary assistance from 
the appellant, the RO should attempt 
to obtain all of the veteran's 
clinical records for treatment of his 
malignant melanoma, to include from 
Drs. Ahmed, Qureshi, Steele, Desai, 
Skidmore, Alemany, and Stephenson.  
All efforts to obtain these records 
should be noted in the claims folder. 

3.	The RO should send the claims folder 
to an appropriate specialist to 
determine whether the veteran's cause 
of death was related to his active 
service.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file 
was reviewed.

The examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that 
the veteran's cause of death (i.e. 
malignant melanoma) was related to 
the veteran's period of active 
service.  The examiner should 
specifically address all opinions in 
the claims folder which have linked 
the veteran's death to sun exposure 
in service.  He/she should provide 
the rationale for all opinions 
provided.  

4.	Then, the RO should readjudicate the 
appellant's claim for the cause of 
the veteran's death.  If the benefit 
sought on appeal is not granted, the 
RO should issue a supplemental 
statement of the case and provide the 
appellant an opportunity to respond.

5.	 The RO should also issue a statement 
of the case and notification of the 
appellant's appellate rights on the 
issue of entitlement to service 
connected and non-service connected 
burial benefits.  See 38 C.F.R. §§ 
19.29, 19.30 (2007).  The appellant 
is reminded that to vest jurisdiction 
over this issue with the Board, a 
timely substantive appeal to the 
August 2005 decision must be filed.  
38 C.F.R. 
§ 20.202 (2007).  If the appellant 
perfects the appeal as to this issue, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



